DETAILED ACTION
	Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/7/21 has been considered by the examiner.

Drawings
The drawings are objected to because descriptive labels other than numerical are needed for figures 1, 3, 4, and 5.  See 37 CFR 1.84(o).  A proposed drawing correction or corrected drawings are required in reply to the Office action to avoid abandonment of the application.  
The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “operation module” in claims 1, 4, 6-10, 13, 17 and 19
Paragraph [0019]: the term "operation module" refers to a module in a chip that implements certain functions or operations, which may be implemented by any existing or future development of software or hardware and combinations thereof. The operation module may include a plurality of operation units, for example, the operation module may include a plurality of operation units in the form of an array. The operation module can quickly perform complex and repetitive operations to meet the requirements of computing power by the AI algorithm.

“operational module” in claim 18 
Only mentioned in paragraph [0060]  “In some embodiments, the controller 110 may also determine the operational modules in operational module 120, which do not need to be tested.”  It is not clear what the operational module is intended to cover.

“clock control module” in claims 13-16
Paragraph  [0047]    FIG. 4 illustrates a schematic diagram of a clock control circuit structure 400 according to embodiments of the present disclosure, while FIG. 5 illustrates a schematic diagram of a clock control circuit structure 500 according to embodiments of the present disclosure. The clock control circuit structures 400, 500 may be internal circuit structures of the clock control module 330 of the controller 110
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an existing chip or operation module, does not reasonably provide enablement for the “chip” or “operation module” as defined in paragraphs [0018-0019] of the present specification.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. While claiming a “chip” or “operation module” while the specification is enabling for some existing development of software or hardware and combinations thereof. However, it is not reasonable to expect ANY specification to be able to enable “any existing or future development” when the future development cannot be known at the time of filing of the current specification.  
[0018]   As used herein, the term "chip" refers to a physical carrier implemented by any existing or future development of software or hardware and combinations thereof. In certain application scenarios, it includes, but is not limited to, "SoC", "crystal", "wafer", "bare wafer", "integrated circuit", "monolithic device", "semiconductor device", "microelectronic device", and the like. 
[0019]   As used herein, the term "operation module" refers to a module in a chip that implements certain functions or operations, which may be implemented by any existing or future development of software or hardware and combinations thereof. The operation module may include a plurality of operation units, for example, the operation module may include a plurality of operation units in the form of an array. The operation module can quickly perform complex and repetitive operations to meet the requirements of computing power by the AI algorithm. (Emphasis added)
These definitions of terms in the specification carry over to the use of these terms in the claim language as the claims are interpreted in light of the specification. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “operational module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is not clear whether the “operational module” of claim 18 is the same as the operation modules in the previous claims or something different. This is only mentioned in paragraph [0060]   “In some embodiments, the controller 110 may also determine the operational modules in operational module 120, which do not need to be tested.” Therefore it is not clear to the examiner what is intended to be covered by this term.
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: Claim 1 recites receiving a test control signal and performing tests, however there is no recitation of testers internal or external that perform a test. There is recitation of an operation module which contains logic and memory to  be tested but no recitation of what is performing the tests.
As per claim 10 the phrase “a test type of the operation module” is unclear. For the purpose of examination the examiner will read this to mean ‘a type of test to be performed on (or in) the operation module’. Claim 19 also has the same issue using the phrase “a test type of the operation module”, and will be read the same way.
As per claims 1, 4, 10 and 19, these claims use the phrase “test for the operation module”.  This is unclear because the claims read as if something is performing the test for the module instead of on the memory or logic in the module. While this could make sense with respect to claim 10 where the controller could perform the test for the operation module, this wording is completely unclear in the other claims and should be clarified.
As per claim 9, it is unclear what  is intended by closing the clock.
As per claim 18, it is unclear whether there is any correlation in the claimed operational module group and the operation module group of claim 17. Since operational module is used only in claim 18 and not in the other claims and is only mentioned in paragraph [0060] and is not defined in the specification.

Claims 2-9, 11-18, and 20 depend either directly or indirectly on the rejected independent claims above and as such may not be further considered with respect to the prior arts since clarification is required on the above issues in order to perform a proper search and comparison with the prior arts.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sul et al. US 2014/0115414 in view of Weinraub et al. US 2006/0282735

	As per claim 1, Sul et al. substantially teach the claimed method for testing a chip, the chip comprising an operation module, the method comprising: 
receiving a test control signal indicating a test type of the operation module via a first pin of the chip (Fig. 45, reception of the genCmd signal from the external test equipment 4510) ; and performing, based on the test type, a first test for the operation module with a first test vector (Fig. 45, generation of the commands to instruct the Memory Test Pattern Generator 4515, testing the memory of the memory board), or performing, based on the test type, a second test for the operation module with a second test vector (Fig. 45, generation of the commands to instruct the Serial IO Test generator 4530, testing of the logic of the interface), wherein the first test is a test performed for a memory included in the operation module, and the second test is a test performed for a functional logic included in the operation module (Fig. 45, the Memory Test Pattern Generator 4515 provides the test patterns for testing the memory and the Serial IO Test generator 4530 provides the test patterns for testing the function of the IO interface, that is, for performing functional test; see also paragraphs [0162-0165] and paragraphs [0008-0009]).
Not explicitly disclosed by Sul et al. is the use of a first and second pin however in an analogous art, Weinraub et al. teach a method of testing of a memory and logic where the tester sends the test signals and test vectors using pins (Paragraphs [0020] and Paragraph [0035]). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing of the present application to have used pins to transfer the test type and vectors as suggested by Sul et al. in paragraph [0066] and Weinraub et al. paragraph [0020] and because the use of pins in transferring test information is well known in the art.

	As per claim 10, Sul et al. substantially teach the claimed chip (Fig 45) comprising: an operation module (Fig. 45, the operation module comprises the memory
under test and the IO interface under test; the memory and the IO interface are tested by the patterns generated by modules 4575 and 4530, respectively); a first pin coupled to the operation module and configured to receive a test control signal indicating a test type of the operation module (Fig. 45, elements 4515 and 4520; see also in Fig. 45 that the test is activated by the signal genCmd provided from the test equipment; the command generation unit 4525 instructs the different pattern generators to implement
the two different types of tests in response to the genCmd signal, Paragraph [0162]); and a controller coupled to the first pin and the operation module, and configured to perform a first test for the operation module with a first test vector based on the test type or to perform a second test for the operation module with a second test vector (Fig. 45 the command generation unit 4525 is the element controlling the test and can be regarded as a controller receiving the control signal genCmd and instructing the different generators to provide the different Test signals for memory testing and for functional testing; paragraph [0187] discloses the implementation of a processor to perform the test operations; generating internal test patterns as shown in figure 10, an host -external - test patterns in figure 58 also disclosed in paragraph [0184] and depicted in Fig. 56); wherein the first test is a test performed for a memory included in the operation module and the second test is a test performed for a functional logic included in the operation module (Fig. 45, the Memory Test Pattern Generator 4515
provides the test patterns for testing the memory and the Serial IO Test generator 4530 provides the test patterns for testing the function of the IO interface, for performing functional test; see also paragraphs [0162-0165] and paragraphs [0008- 0009]).
Not explicitly disclosed by Sul et al. is the use of a first and second pin however in an analogous art, Weinraub et al. teach a method of testing of a memory and logic where the tester sends the test signals and test vectors using pins (Paragraphs [0020] and Paragraph [0035]). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing of the present application to have used pins to transfer the test type and vectors as suggested by Sul et al. in paragraph [0066] and Weinraub et al. paragraph [0020] and because the use of pins in transferring test information is well known in the art.

	Claim 19 is a program substantially executing the method of claim 1 executed by a processor and is rejected for the same reasoning as claims 1. 

The examiner invites applicant to call and schedule an interview prior to responding to this office action if there are issues in the above rejection which are not clear or if applicant believes it would be helpful to discuss the rejections above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2006/0176745 to Eustis et al. teach different test methods supported using multiplexors to determine which elements get tested.
US 2021/0057036 to Khan et al. teach concurrent testing of a logic device and a memory device within a system package by initializing the memory device for testing, where the system package includes the memory device and a logic device.
US 11,156,660 to Poplack et al. teach testing of FPGA devices using test vectors based upon configuration parameters of the processor and input-output parameters of the devices.
	 R. Wu et al. "Testing logic-intensive memory ICs on memory testers," teach a tool which converts logic test vectors into memory test patterns and generates a corresponding memory test program for use on a memory tester.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111